     Case 3:17-cv-00347-CWR-LRA Document 352 Filed 02/14/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


LATOYA BROWN; et al.                                                                 PLAINTIFFS

v.                                               CIVIL ACTION NO. 3:17-cv-347-CWR-LRA

MADISON COUNTY, MISSISSIPPI; et al.                                               DEFENDANTS



         ORDER GRANTING INTERIM EXTENSION OF TIME TO RESPOND


       BEFORE THE COURT is the Unopposed Motion for Interim Extension of Time to

Respond [Dkt. #351] of Defendants Madison County, Mississippi and Sheriff Randall C. Tucker.

This Motion is unopposed, and the Court having considered the same, finds that the Motion is well

taken and should be granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that Defendants are granted an

interim extension, until February 26, 2019, to file their responses to plaintiffs’ amended complaint,

[Dkt. #342], second motion for class certification, [Dkt. #343], and motion for leave to file second

amended complaint, [Dkt. #345], while this Court considers the relief requested in their motion

for a temporary stay of deadlines [Dkt. #349].

       SO ORDERED, this the 14th day of February, 2019.




                                      /S/ Linda R. Anderson
                                          UNITED STATES MAGISTRATE JUDGE
